    Case 5:20-cv-03245-SAC Document 11 Filed 10/20/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


ERIC LEE BELL,

                                 Petitioner,

            v.                                           CASE NO. 20-3245-SAC

WARDEN SAM CLINE,1


                                 Respondent.


                             MEMORANDUM AND ORDER

      This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner proceeds pro se, and the Court grants leave to

proceed in forma pauperis.

      On October 8, 2020, the Court directed petitioner to show cause

why this matter should not be dismissed due to his failure to pursue

state appellate or post-conviction remedies and the expiration of the

time to pursue those remedies. Petitioner has filed a motion for a

temporary restraining order (TRO) or preliminary injunction (Doc. 8)

and two responses to the order to show cause (Docs. 9 and 10).
      To obtain a TRO or other injunctive relief, the moving party must

show “(1) a substantial likelihood of prevailing on the merits; (2)

irreparable harm unless the injunction is issued; (3) that the

threatened injury outweighs the harm that the preliminary injunction

may cause the opposing party; and (4) that the injunction, if issued,

will not adversely affect the public interest.” Diné Citizens Against

Ruining Our Environment v. Jewell, 839 F.3d 1276, 1281 (10th Cir. 2016)


1 The Court substitutes Warden Cline as the respondent in this action. See Rule 2(a),
Rules Governing Section 2254 Cases, 28 U.S.C. foll. § 2254 (“If the petitioner is
currently in custody under a state-court judgment, the petition must name as
respondent the state officer who has custody.”).
    Case 5:20-cv-03245-SAC Document 11 Filed 10/20/20 Page 2 of 4




(quotation omitted). Because preliminary injunctive relief is an

extraordinary     remedy,    the   right    to   relief    must    be     clear   and

unequivocal. Schrier v. Univ. of Colo., 427 F.3d 1253, 1258 (10th Cir.

2005).

      Petitioner’s motion does not provide sufficient grounds for the

relief he seeks. His 19-page motion seeks an appeal bond2 but does not

identify any specific circumstances that might warrant injunctive

relief. The Court will deny the motion.

      Likewise, petitioner’s responses to the order to show cause do

not address the ground identified in the order to show cause, namely,

his failure to pursue state court remedies before commencing this

habeas corpus action. Because of that failure, this matter must be

dismissed. As explained in the order to show cause, a writ of habeas

corpus generally may not be granted unless the petitioner has

exhausted the claims by presenting them to the state courts, including

the state appellate courts. See 28 U.S.C. § 2254(b)(1)(A); O'Sullivan

v. Boerckel, 526 U.S. 838 (1999); Dever v. Kansas State Penitentiary,

36 F.3d 1531, 1534 (10th Cir. 1994).
     Where, as here, a petitioner failed to exhaust the habeas claims

and no state remedy is available, the claims may be subject to

dismissal    as    procedurally     defaulted.      When    a     state    prisoner

procedurally defaults his federal habeas claim in state court, a

federal court will not review that claim unless the petitioner “can

show ‘cause’ to excuse his failure to comply with the state procedural

rule and ‘actual prejudice resulting from the alleged constitutional


2 Petitioner does not identify any appeal that is proceeding, and, although he
attaches copies of prison disciplinary records, that material is unrelated to his
challenge under § 2254 to his state court conviction. The Court therefore has
liberally construed the motion as a request for release during the pendency of this
habeas corpus action.
   Case 5:20-cv-03245-SAC Document 11 Filed 10/20/20 Page 3 of 4




violation.’” Davila v. Davis, 137 S. Ct. 2058, 2064-65 (2017)(quoting

Wainwright v. Sykes, 433 U.S. 72, 84 (1977)). Petitioner has not

identified any cause for the failure to exhaust state court remedies,

and the Court, having reviewed the record, concludes this matter may

be dismissed due to his procedural default.

                     Certificate of Appealability

     Under Rule 11 of the Rules Governing Section 2254 Cases, “the

district court must issue or deny a certificate of appealability when

it enters a final order adverse to the applicant.” A certificate of

appealability should issue “only if the applicant has made a

substantial showing of the denial of a constitutional right,” and the

Court identifies the specific issue that meets that showing. 28 U.S.C.

§ 2253.

     Where, as here, the Court’s decision is based on a procedural

ground, the petitioner must show that “jurists of reason would find

it debatable whether the petition states a valid claim of the denial

of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural
ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

     The Court concludes that the present record does not warrant the

issuance of a certificate of appealability. The dismissal is based

upon procedural grounds, and the ruling that petitioner failed to

pursue state court remedies is not reasonably debatable.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motions for

leave to proceed in forma pauperis (Docs. 2 and 6) are granted.

     IT   IS   FURTHER   ORDERED   petitioner’s     motion   for   temporary
restraining order or preliminary injunction (Doc. 8) is denied.

     IT   IS   FURTHER   ORDERED   the   petition   is   dismissed   due   to
   Case 5:20-cv-03245-SAC Document 11 Filed 10/20/20 Page 4 of 4




petitioner’s procedural default. No certificate of appealability will

issue.

     IT IS SO ORDERED.

     DATED:   This 20th day of October, 2020, at Topeka, Kansas.



                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judg
